Judgment, Supreme Court, New York County (Charles Ramos, J.), entered on or about May 16, 1996, which denied petitioner’s application pursuant to CPLR article 78 to annul respondent’s determination dismissing her from her position as a police officer, unanimously affirmed, without costs.
Petitioner was properly dismissed without a hearing, having agreed to disciplinary probation in satisfaction of departmental charges involving, inter alia, her relationship with an individual known to be involved in criminal activities, and, during the period of probation, having again associated with that individual before filing an untimely report of his crimes against her (see, Matter of Prestia v Brown, 191 AD2d 224). Concur— Ellerin, J. P., Nardelli, Rubin and Mazzarelli, JJ.